PER CURIAM:
On December 23, 2005, the Maryland Court of Appeals disbarred the respondent, Thomas W. Kinnane, a member of the Bar of this court, for violations of Maryland Rules Prof. Cond. 1.5(e), and 8.4(b)-(c). Following a hearing at which respondent appeared, participated, and submitted a stipulation of facts, it was found that he had improperly split a fee, had been found guilty of felony theft, and had engaged in conduct that involved dishonesty and misrepresentation. The Maryland Court of Appeals overruled his exceptions, affirmed the hearing court’s findings of fact, and, as noted, ordered him disbarred.1
Bar Counsel reported respondent’s disbarment to this court, and on May 3, 2006, we suspended him pursuant to D.C. Bar R. XI, § 11(d) and referred the matter to the Board on Professional Responsibility (“Board”). The Board now recommends the court impose identical reciprocal discipline. Bar Counsel has informed the court that he takes no exception to the Board’s report and recommendation, and respondent has not filed a response or participated in this reciprocal discipline proceeding.
Because of the rebuttable presumption strongly favoring identical reciprocal discipline, see In re Cole, 809 A.2d 1226, 1227 n. 3 (D.C.2002); D.C. Bar R. XI, § 11(f), the lack of anything in the record to indicate that reciprocal discipline is inappropriate, see D.C. Bar R. XI, § 11(c), and the great deference we give to the Board when its recommendation is unopposed, see id. § 11(f), we hereby adopt its recommendations, and it is,
ORDERED that Thomas W. Kinnane is disbarred from the practice of law in the District of Columbia, and his name shall be stricken from the roll of attorneys authorized to practice before this court. For the purposes of reinstatement, respondent’s disbarment will run from the date that he files an affidavit which conforms to the requirements of D.C. Bar R. XI, § 14(g).

So ordered.


. Respondent has since been reciprocally disbarred by the United States District Court for the District of Maryland and has had his license to practice revoked by the Commonwealth of Virginia.